354 S.W.3d 672 (2011)
Earl D. SHOBE, Appellant,
v.
STATE Of Missouri, Respondent.
No. ED 96181.
Missouri Court of Appeals, Eastern District, Division Two.
December 20, 2011.
Craig A. Johnston, Columbia, MO, for appellant.
Chris Koster, Atty. Gen., Daniel N. McPherson, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Earl D. Shobe appeals the motion court's denial of his Rule 29.15 motion for post-conviction relief. We have reviewed the parties' briefs and the record on appeal. The motion court's findings of fact and conclusions of law are not clearly erroneous. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm, Rule 84.16(b)(2).